           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 1 of 10




1                                                          HONORABLE DAVID W. CHRISTEL
                                                            HONORABLE BEJNAMIN SETTLE
2

3

4

5
                                UNITED STATE DISTRICT COURT
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT TACOMA
8
      REBECCA J. LEEPER an individual,
9                                                          NO.    3:20-cv-05467
                             Plaintiff,
10
                                                           DEFENDANT TEL C.
11                   v.                                    THOMPSON’S ANSWER AND
                                                           AFFIRMATIVE DEFENSES
12
      CITY OF TACOMA, a Municipal
13    corporation; TEL C. THOMPSON, and
      JOHN DOES 1-5 in their individual
14
      capacities.
15
                             Defendants.
16

17

18
            COMES NOW Defendant Tel C. Thompson, by and through his attorney of record,

19   Shannon L. Trivett of Lasher Holzapfel Sperry & Ebberson, PLLC, hereby asserts that it has
20
     a true just and complete defense to the claims asserted by the plaintiff. Insofar as it is necessary
21

22
     to set the same forth in an answer, defendant Thompson answers as follows:

23                                           I.      PARTIES
24
            1.1     Denied. Upon reasonable investigation, defendant Thompson is unable to admit or
25
     deny the allegations contained in paragraph 1.1 of plaintiff’s complaint and hereby denies the
26




                                                                                             ATTORNEYS AT LAW
                                                                                             2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                                 601 UNION STREET
                                                                                             SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 1                                                               TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
             Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 2 of 10




1    same.
2
             1.2    Admitted in part; denied in part. Defendant Thompson admits that City of Tacoma
3
     is a Washington municipal entity. The remaining allegations are conclusions of law to which no
4

5    response is required.

6            1.3    Admit.
7
             1.4    Denied. Upon reasonable investigation, defendant Thompson is unable to admit or
8
     deny the allegations contained in paragraph 1.4 of plaintiff’s complaint and hereby denies the
9

10   same.
11
                                 II.        JURISDICTION AND VENUE
12
             2.1    Denied. The allegations contained in paragraph 2.1 to plaintiff’s complaint are
13

14   conclusions of law to which no response is required.
15
             2.2    Denied. Upon reasonable investigation, defendant Thompson is unable to admit or
16
     deny whether or when a claim for damages form was presented to the City of Tacoma and hereby
17

18
     denies the same. The remaining allegations contained in paragraph 2.2 of plaintiff’s complaint are

19   conclusions of law to which no response is required.
20
                                            III.   JURY DEMAND
21
             3.1    The allegation contained in paragraph 3.1 of plaintiff’s complaint is a demand to
22

23   which no response is required.
24
                                      IV.     STATEMENT OF FACTS
25
             4.1    Admit.
26




                                                                                           ATTORNEYS AT LAW
                                                                                           2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                               601 UNION STREET
                                                                                           SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 2                                                             TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
             Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 3 of 10




1            4.2    Admitted in part; denied in part. Admit that defendant Thompson worked off-duty
2
     providing increased security at Fred Meyer locations in the City of Tacoma. Admit that
3
     defendant Thompson wore his police officer uniform and represented himself as a Tacoma
4

5    Police Department officer while in this role. Any and all remaining allegations contained in

6
     paragraph 4.2 of plaintiff’s complaint are specifically denied.
7
             4.3    Admitted in part; denied in part. Admit that defendant Thompson worked off-duty
8

9    to provide increased security at the 4505 South 19th Street Fred Meyer location in 2017. Admit

10   that plaintiff worked as a Loss Prevention Manager for Fred Meyer at the same location. Any
11
     and all remaining allegations contained in paragraph 4.3 of plaintiff’s complaint are
12

13
     specifically denied.

14           4.4    Denied.
15
             4.5    Denied. Upon reasonable investigation, defendant Thompson is unable to admit or
16
     deny the allegations contained in paragraph 4.5 of plaintiff’s complaint and hereby denies the
17

18   same.
19
             4.6    Denied. Defendant Thompson denies “a history of being overly confrontational
20
     and exhibiting inappropriate sexualized conduct.” Upon reasonable investigation, defendant
21

22   Thompson is unable to admit or deny what was reported to TPD, or what, if anything, TPD had

23   notice of, and defendant Thompson denies the same.
24
             4.7    Denied.
25
             4.8    Denied.
26




                                                                                           ATTORNEYS AT LAW
                                                                                           2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                               601 UNION STREET
                                                                                           SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 3                                                             TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
             Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 4 of 10




1            4.9     Admitted in part; denied in part. Admit that defendant Thompson was providing
2
     security for the Fred Meyer store on South 19th Street on or around July 17, 2018. Admit that
3
     defendant Thompson was wearing his policy uniform and was in possession of his badge,
4

5    handcuffs, flashlight, and firearm. Admit that as plaintiff entered the Loss Prevention office,

6    defendant Thompson appeared from behind a door to surprise plaintiff has a joke. Deny that
7
     defendant Thompson’s intent was to frighten or embarrass the plaintiff. All other allegations
8
     contained in paragraph 4.9 of plaintiff’s complaint are denied.
9

10           4.10    Admitted in part; denied in part. Admit that plaintiff and defendant Thompson
11
     hugged and both stated how they missed the other. Admit that defendant Thompson poked the
12
     side of plaintiff’s breast (outside of her shirt) in a quick jab-like motion as a joke. Plaintiff and
13

14   defendant Thompson laughed about the interaction and continued work. Any and all remaining

15   allegations contained in paragraph 4.10 of plaintiff’s complaint are specifically denied.
16
             4.11    Denied.
17

18
             4.12    Denied.

19           4.13    Admitted in part; denied in part. Admit that defendant Thompson was terminated
20
     from the Tacoma Police Department.
21
             4.14    Denied. Upon reasonable investigation, defendant Thompson is unable to admit or
22

23   deny the allegations contained in paragraph 4.14 of plaintiff’s complaint and hereby denies the
24   same.
25

26




                                                                                                ATTORNEYS AT LAW
                                                                                                2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                                    601 UNION STREET
                                                                                                SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 4                                                                  TELEPHONE 206 624-1230
                                                                                                Fax 206 340-2563
           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 5 of 10




1                                       V.      CAUSES OF ACTION
2
     A.      FIRST CLAIM FOR RELIEF - 42 U.S.C. §1983
3
             5.1     Defendant Thompson herein incorporates by reference the foregoing answer to
4
     plaintiff’s complaint as if fully set forth herein at length.
5
             5.2     Denied. The allegations contained in paragraph 5.2 to plaintiff’s complaint are
6
     conclusions of law to which no response is required.
7

8
             5.3     Denied. The allegations contained in paragraph 5.3 to plaintiff’s complaint are

9    conclusions of law to which no response is required.
10           5.4     Denied. The allegations contained in paragraph 5.4 to plaintiff’s complaint are
11   conclusions of law to which no response is required.
12
             5.5     Denied. The allegations contained in paragraph 5.5 to plaintiff’s complaint are
13
     conclusions of law to which no response is required.
14

15
     B.      SECOND CLAIM FOR RELIEF - 42 U.S.C. §1983

16
             5.6     Defendant herein incorporates by reference the foregoing answer to plaintiff’s

17   complaint as if fully set forth herein at length.

18           5.7     Denied. The allegations contained in paragraph 5.7 to plaintiff’s complaint are
19   conclusions of law to which no response is required.
20
             5.8     Denied. The allegations contained in paragraph 5.8 to plaintiff’s complaint are
21
     conclusions of law to which no response is required.
22
             5.9     Denied. The allegations contained in paragraph 5.9 to plaintiff’s complaint are
23
     conclusions of law to which no response is required.
24
             5.10    Denied. The allegations contained in paragraph 5.10 to plaintiff’s complaint are
25

26
     conclusions of law to which no response is required.



                                                                                            ATTORNEYS AT LAW
                                                                                            2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                                601 UNION STREET
                                                                                            SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 5                                                              TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 6 of 10




1
     C. THIRD CLAIM FOR RELIEF - NEGLIGENT AND GROSSLY NEGLIGENT
2
     HIRING, TRAINING, AND SUPERVISION OF EMPLOYEES AND AGENTS
3
             5.11    Defendant herein incorporates by reference the foregoing answer to plaintiff’s
4
     complaint as if fully set forth herein at length.
5
             5.12    Denied. The allegations contained in paragraph 5.12 to plaintiff’s complaint are
6
     conclusions of law to which no response is required.
7

8
             5.13    Denied. The allegations contained in paragraph 5.13 to plaintiff’s complaint are

9    conclusions of law to which no response is required.
10           5.14    Denied. The allegations contained in paragraph 5.14 to plaintiff’s complaint are
11   conclusions of law to which no response is required.
12
     D. FOURTH CLAIM FOR RELIEF - ASSAULT AND BATTERY
13
             5.15    Defendant herein incorporates by reference the foregoing answer to plaintiff’s
14
     complaint as if fully set forth herein at length.
15

16
             5.16    Denied. The allegations contained in paragraph 5.16 to plaintiff’s complaint are

17   conclusions of law to which no response is required.

18           5.17    Denied. The allegations contained in paragraph 5.17 to plaintiff’s complaint are
19   conclusions of law to which no response is required.
20
             5.18    Denied. The allegations contained in paragraph 5.18 to plaintiff’s complaint are
21
     conclusions of law to which no response is required.
22
             5.19    Denied. The allegations contained in paragraph 5.19 to plaintiff’s complaint are
23
     conclusions of law to which no response is required.
24

25

26




                                                                                            ATTORNEYS AT LAW
                                                                                            2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                                601 UNION STREET
                                                                                            SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 6                                                              TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 7 of 10




1
     E. FIFTH CLAIM FOR RELIEF - INTENTIONAL INFLICTION OF
2
     EMOTIONAL DISTRESS
3
             5.20    Defendant herein incorporates by reference the foregoing answer to plaintiff’s
4
     complaint as if fully set forth herein at length.
5
             5.21    Denied. The allegations contained in paragraph 5.21 to plaintiff’s complaint are
6
     conclusions of law to which no response is required.
7

8
             5.22    Denied. The allegations contained in paragraph 5.22 to plaintiff’s complaint are

9    conclusions of law to which no response is required.
10           5.23    Denied. The allegations contained in paragraph 5.23 to plaintiff’s complaint are
11   conclusions of law to which no response is required.
12
     F. SIXTH CLAIM FOR RELIEF - NEGLIGENT INFLICTION OF EMOTIONAL
13   DISTRESS
14           5.24    Defendant herein incorporates by reference the foregoing answer to plaintiff’s
15
     complaint as if fully set forth herein at length.
16
             5.25    Denied. The allegations contained in paragraph 5.25 to plaintiff’s complaint are
17
     conclusions of law to which no response is required.
18
             5.26    Denied. The allegations contained in paragraph 5.26 to plaintiff’s complaint are
19

20
     conclusions of law to which no response is required.

21   G. SEVENTH CLAIM FOR RELIEF- RESPONDEAT SUPERIOR
22           5.27    Denied. The allegations contained in paragraph 5.27 to plaintiff’s complaint are
23
     conclusions of law to which no response is required.
24
                                            AFFIRMATIVE DEFENSES
25

26
             BY WAY OF FURTHER ANSWER AND DEFENSE, and in an abundance of caution,



                                                                                            ATTORNEYS AT LAW
                                                                                            2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                                601 UNION STREET
                                                                                            SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 7                                                              TELEPHONE 206 624-1230
                                                                                            Fax 206 340-2563
           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 8 of 10




1    Defendant Thompson asserts the following defenses and affirmative defenses, some or all of which
2
     may ultimately be supported by the facts to be revealed in the investigation of this case: Upon
3
     request and after further investigation, if appropriate, defendant Thompson will withdraw
4

5    those defenses that are unsupported by the facts revealed through further investigation,

6    should there be any.
7
            1.     Plaintiff fails to state a claim upon which relief can be granted.
8
            2.     Some or all of plaintiff’s claims against defendant Thompson are barred because
9

10   the plaintiff knowingly submitted to some or all of the conduct that the plaintiff alleges in her
11
     complaint.
12
            3.     Plaintiff has failed to mitigate her damages, if any.
13

14          Defendant Thompson herein reserves the right to assert any supplemental pleading, any

15   additional affirmative defenses, counterclaims or cross-claims which mature or are required
16
     subsequent to this answer.
17
                                  ANSWER TO PRAYER FOR RELIEF
18

19          THEREFORE, having fully answered plaintiff’s complaint and asserted affirmative
20
     defenses, defendant Thompson prays for judgment against the plaintiff as follows:
21

22          A.     That plaintiff’s claims be dismissed with prejudice;
23          B.     That defendant Thompson be awarded its reasonable costs and disbursements
24   therein, including his attorney’s fees and costs pursuant to RCW chapter 4.84, CR 11 or otherwise
25
     allowed by law;
26
            C.     That the Court grant other such and further relief as the court deems necessary.


                                                                                          ATTORNEYS AT LAW
                                                                                          2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                              601 UNION STREET
                                                                                          SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 8                                                            TELEPHONE 206 624-1230
                                                                                          Fax 206 340-2563
           Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 9 of 10




1
     Dated this 26th day of May, 2020.
2

3
                                         LASHER HOLZAPFEL
4                                        SPERRY & EBBERSON, P.L.L.C.

5

6                                        s/ Shannon L. Trivett
                                         Shannon L. Trivett, WSBA No. 46689
7                                        Robin Williams Phillips, WSBA No. 17947
                                         601 Union, Suite 2600
8                                        Seattle, WA 98101
                                         trivett@lasher.com
9                                        Phillips@lasher.com
10
                                         Attorneys for Defendant Tel C. Thompson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                             ATTORNEYS AT LAW
                                                                             2600 TWO UNION SQUARE
      DEFENDANT TEL C. THOMPSON’S ANSWER AND                                 601 UNION STREET
                                                                             SEATTLE WA 98101-4000
      AFFIRMATIVE DEFENSES - 9                                               TELEPHONE 206 624-1230
                                                                             Fax 206 340-2563
        Case 3:20-cv-05467-BHS-DWC Document 7 Filed 05/26/20 Page 10 of 10




1                                DECLARATION OF SERVICE
2
                  I declare under penalty of perjury of the laws of the State of Washington that on
3          the date signed below, I caused to be served a copy of the document to which this
           Declaration is affixed upon the following:
4

5          Attorneys for Plaintiff:                                  via Legal Messenger
                                                                     via U.S. Mail, postage pre-paid
6
           Joshua R. Brumley, WSBA#49851                             via Facsimile
7          Brumley Law PLLC                                          via Electronic Service
           1303 Central Avenue South, Suite 201
8
           Kent. Washington 98032
9          253-236-4079
           Joshua@Brumleylawfirm.com
10

11         Nicholas B. “Cole" Douglas, WSBA#49786
           Loren A. Cochran, WSBA#32773                              via Legal Messenger
12
           Cochran Douglas Law                                       via U.S. Mail, postage pre-paid
                                                                     via Facsimile
13         4826 Tacoma Mall Blvd, Suite C
                                                                     via Electronic Service
           Tacoma, Washington 98409
14
           253-472-7777
15         loren@cochrandouglas.com
           cole@cochrandouglas.com
16

17         Attorney for City of Tacoma
18                                                                   via Legal Messenger
           Jean P. Homan, WSBA #27084                                via U.S. Mail, postage pre-paid
19         Tacoma City Attorneys Office                              via Facsimile
           747 Market St # 1120                                      via Electronic Service
20
           Tacoma, WA 98402-3701
21         jhoman@cityoftacoma.org
           (253) 591-5629
22

23
                  DATED this 26th day of May, 2020.
24

25                                              s/ Leslie B. Foltz
                                                Leslie B. Foltz
26




                                                                                         ATTORNEYS AT LAW
                                                                                         2600 TWO UNION SQUARE
     DEFENDANT TEL C. THOMPSON’S ANSWER AND                                              601 UNION STREET
                                                                                         SEATTLE WA 98101-4000
     AFFIRMATIVE DEFENSES - 10                                                           TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
